Oliver, Chief Judge:
This appeal for reappraisement relates to certain bicycles exported from Germany and entered at the port of Jacksonville, Fla.
The case is before me on an agreed set of facts, establishing that cost of production, as defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for appraisement of the merchandise in *578question, and that such statutory value for these bicycles is United States $22.04 each, less inland and ocean freight, and I so hold. Judgment will be rendered accordingly.